Citation Nr: 0927343	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  04-21 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for a liver condition, 
to include as secondary to the service-connected hepatitis C 
disability.

2.  Entitlement to an initial disability rating greater than 
40 percent for hepatitis C.



REPRESENTATION

Appellant represented by:	Matthew Hill, Attorney at Law



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

The Veteran served on active duty from September 1980 to 
September 1983.  Subsequently, the Veteran also had Army 
Reserve duty.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In a decision dated January 2008, the Board denied a claim of 
entitlement to service connection for a liver condition, to 
include as secondary to the service-connected hepatitis C 
disability.  The Board awarded a 40 percent initial rating 
for hepatitis C, but denied a higher rating still (notably, a 
Board decision dated September 2007 was erroneously issued 
and vacated by the Board in June 2008).  The Veteran appealed 
the Board's January 2008 decision to the United States Court 
of Appeals for Veterans Claims (Court).  

By order dated December 29, 2008, the Court remanded these 
issues to the Board pursuant to the terms of a Joint Motion 
for Remand (JMR).

In May and June 2009, the Veteran's representative submitted 
evidence of the Veteran's unemployability due to service-
connected disability.  An issue of entitlement to a total 
disability rating based upon individual unemployability due 
to service-connected disability (TDIU), which has not been 
developed and adjudicated by the RO, is referred to the RO 
for appropriate action.  The RO should adjudicate this claim. 

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.





REMAND

The basis of the joint motion is not clear.  The parties to 
the JMR have determined that an additional VA examination is 
necessary to evaluate the current nature and severity of the 
Veteran's hepatitis C.  The case, therefore, is remanded for 
additional VA examination.

With respect to the liver disorder claim, the JMR concluded 
that the record demonstrates that the Veteran has been 
diagnosed with cirrhosis of the liver.  See VA clinical 
record dated April 2006.  However, as noted by the Board in 
its January 2008 decision, the record is not clear as to 
whether a diagnosis of cirrhosis has been established.  As 
reported by the Veteran's own private gastroenterologist in 
March 2006, a diagnosis of cirrhosis cannot be confirmed 
without a liver biopsy study.  The only liver biopsy study of 
record before the Board in January 2008, dated May 2002, 
found "NO OBVIOUS CIRRHOSIS."

Pursuant to the terms of the JMR, the liver disorder claim is 
remanded for additional medical opinion to identify all liver 
disorders present and their likely etiology.

Additionally, the Veteran's representative recently submitted 
documents pertaining to the Veteran's disability claim 
proceeding before the Social Security Administration (SSA).  
As the record do not appear to be complete, the RO should 
obtain the complete SSA record prior to adjudicating these 
claims.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's authorization to 
obtain and/or request the Veteran to 
directly submit complete treatment records 
(rather than summaries of treatment) of 
all private providers of treatment for his 
hepatitis C and liver disease, to include 
Drs. A.S., D.M., V.G., and A.M. 

2.  Obtain the Veteran's treatment records 
for hepatitis C and liver disease at the 
Orlando, Florida Outpatient Clinic (OPC) 
since May 2006.

3.  Obtain the Veteran's SSA records, 
including all medical records which formed 
the basis of any decision rendered.  
Efforts to obtain these records should 
also be documented, and any evidence 
received in response to this request 
should be associated with the claims 
folder.

4.  Thereafter, schedule the Veteran for 
appropriate VA examination to determine 
the current severity of the Veteran's 
service-connected hepatitis C and the 
nature and etiology of his liver disease.  
The claims folder must be provided to the 
examiner for review.  The examiner is to 
provide a detailed review of the Veteran's 
current complaints; as well as findings as 
to the nature, extent, and severity of 
symptoms caused by his service-connected 
hepatitis C.

The examiner should perform all studies 
deemed appropriate, and set forth all 
findings in detail in the examination 
report. 

After reviewing the available medical 
records and examining the Veteran, the 
examiner should render comments 
specifically addressing the existence of 
any of the following conditions due to the 
residuals of hepatitis C: fatigue, 
malaise, anorexia, weight loss (or other 
indication of malnutrition), hepatomegaly, 
nausea, vomiting, arthralgia, and/or right 
upper quadrant pain.

The examiner should comment on whether the 
Veteran has experienced incapacitating 
episodes of hepatitis C with symptoms such 
as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper 
quadrant pain; and if so, the time period 
and total duration of the episodes 
demonstrated by the record since June 
2002.  If the Veteran manifests near-
constant debilitating symptoms, the 
examiner should identify the approximate 
onset of such debilitation.

The examiner should also identify all 
liver disorders present attributable to 
service-connected hepatitis C, to include 
specific opinion as to whether the Veteran 
manifests cirrhosis of the liver and, if 
so, whether such cirrhosis is at least as 
likely as not (a probability of 50 percent 
or more) caused or aggravated by service-
connected hepatitis C.

The examiner is requested to provide an 
explanation for all opinions expressed 
(not mere conclusions), to include the 
criteria and underlying rationale for 
diagnosing liver cirrhosis.

5.  Upon completion of the above, 
readjudicate the claims.  If any benefit 
sought on appeal remains denied, provide 
the Veteran and his representative a 
supplemental statement of the case (SSOC) 
and allow an appropriate period of time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

